DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
	In view of Applicants’ new amendments, Applicants’ pointing to their Figures, and further review of the description in their Specification regarding the claimed “second layer”, a sequence of two adjacent layers will be considered to meet an uppermost “second layer” as now claimed (see for example Applicants’ description wherein Applicants disclose that an uppermost second layer can include a layer 26 AND a layer 27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 11-17, 19-22 is/are rejected under 35 U.S.C. 103(a) as being obvious over Imran (US PN 9,017,821) or alternatively, in view of Disteldorf  (US Pub 20090324967).
Regarding claims 1 and 9: Imran teaches the following coated article,

    PNG
    media_image1.png
    418
    733
    media_image1.png
    Greyscale

	As shown above, second layer “comprises” silicon nitride (see bottom portion 17) and the second layer is the uppermost layer of the coating exposed to ambient atmosphere after the article is made. Given that the claim only requires that the second layer itself be exposed and not necessarily the silicon nitride therein, the above Figure is considered to meet the claim.
	Alternatively, in the instance Applicants assert that a silicon nitride must be exposed, it is noted that as shown above, Imran’s exposed portion is ZrO2 over a SiN. As Disteldorf, who similarly teaches a low e coating wherein an exposed portion can be ZrO2 over a SiN, teaches that the exposed portion can instead, be zirconium silicon oxynitride (i.e. comprising silicon nitride) over SiN, for improved chemical and heat stability (see abstract), it would have been obvious to one having ordinary skill at the time of invention to modify Imran to include their layer 19 being zirconium silicon oxynitride for improved chemical and heat stability.
Imran teaches that their coated article, measured monolithically, can have a transmission of greater than 30% (Table 5) which overlaps the claimed range. As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within Imran’s workable range (MPEP 2144.05). 
Regarding claims 2-8: Given that Imran’s coating meets the structure of claim 1, it would be considered to have the same properties and effects as claimed absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claim 11: Imran does not teach an emissivity value, however, given that the article is the same as claimed, one having ordinary skill would reasonably conclude the same properties to be obtained absent a showing to the contrary (MPEP 2112). 
Regarding claims 12-14: As shown above, the second layer can include oxygen (see second portion 19 in the Figure above or alternatively the portion 19 being zirconium silicon oxynitride if modified), Zr (see second portion 19 in the Figure above or alternatively the portion 19 being zirconium silicon oxynitride if modified) but can additionally include Al (see Col. 7-8 wherein Al can be in the first portion 17 or alternatively the portion 19 being the zirconium silicon oxynitride according to Disteldorf if modified; see par 0020 in Disteldorf that disclosed the oxynitride being doped with Al). 
Regarding claims 15-16 and 17: The ZrOx layer 15 has a thickness within the range claimed (see Table 4) meeting claim 16. The silicon nitride layer 13 can each have a thickness overlapping the range of claim 15 (see Table 4) providing a prima facie case of obviousness (MPEP 2144.05). 
	Imran does not specifically disclose their second layer (portions 17 and 19) having the thickness recited in claim 17 and instead, only appears to provide an example total thickness range of 70A-2120A (not 17 being 5-200nm and 19 being 2-12nm in Table 4), however, it has been held by the courts that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, given that given that Imran does not appear to place limits on thickness and it being well known in the art to optimize thickness depending on desired optical and physical properties desired (MPEP 2144.05), it would have been obvious, absent a showing of unexpected results, to optimize the thickness through routine experimentation.
Regarding claims 19 and 20: Imran teaches an IG unit comprising the coated article above wherein the coating is on a surface as claimed (see Col. 10, lines 1-11 and Figures). Imran does not teach a U value, however, given that the unit is the same as claimed, one having ordinary skill would reasonably conclude the same properties to be obtained absent a showing to the contrary (MPEP 2112). 
Regarding claim 21: As discussed above, Imran can be modified by Disteldorf to include their portion 19 (second portion) being zirconium silicon oxynitride over a portion 17 (first layer portion) of silicon nitride.
Regarding claim 22:  As discussed above, Imran teaches the following, 

    PNG
    media_image1.png
    418
    733
    media_image1.png
    Greyscale

wherein the second layer “comprises” silicon nitride (see bottom portion 17) and the second layer is the uppermost layer of the coating exposed to ambient atmosphere after the article is made. 
	It was also discussed that Imran’s exposed portion is ZrO2 over a SiN. As Disteldorf, who similarly teaches a low e coating wherein an exposed portion can be ZrO2 over a SiN, teaches that the exposed portion can instead, be zirconium silicon oxynitride (i.e. comprising silicon nitride) over SiN, for improved chemical and heat stability (see abstract), it would have been obvious to one having ordinary skill at the time of invention to modify Imran to include their portion 19 (second portion) being zirconium silicon oxynitride over their portion 17 (first portion) for improved chemical and heat stability.
As also mentioned above, Imran teaches that their coated article, measured monolithically, can have a transmission of greater than 30% (Table 5) which overlaps the claimed range. As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within Imran’s workable range (MPEP 2144.05). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US PN 9,017,821) or alternatively, Imran and Disteldorf, as applied to claim 1, in view of Chonlamaitri (US Pub 20060121290).
Regarding claim 10: As shown in Imran’s Figure above, the coating further comprises a dielectric layer 5 of silicon nitride. Although Imran fails to teach silicon nitride layer 5 being zirconium silicon oxynitride or the silicon nitride layer 17 being zirconium silicon oxynitride, however, Imran does not exclude this.
	As Chonlamaitri, from the same field of endeavor, teaches that silicon nitride layers can be replaced with zirconium silicon oxynitride to improve chemical stability and heat stability (see 0022 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Imran to include their silicon nitride layers being zirconium silicon oxynitride for improved chemical and heat stability.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US PN 9,017,821) or alternatively, Imran and Disteldorf, as applied to claim 1, in view of (US PN 10,301,215).
Regarding claims 18: Although Imran fails to teach a layer of tin and oxygen between the NiCrOx and silicon nitride overcoat, Imran does not exclude this.
	As Chonlamaitri, from the same field of endeavor, teaches it being desirable to place an amorphous layer comprising zinc stannate (i.e. Zn, Sn and oxygen) between a NiCrOx layer and a silicon nitride overcoat improves thermal stability in combination with good optical properties (see Col. 11-12),  it would have been obvious to one having ordinary skill at the time of invention to modify Imran to place an amorphous layer comprising zinc stannate (i.e. Zn, Sn and oxygen) between their NiCrOx layer 11 and silicon nitride overcoat for improved thermal stability in combination with good optical properties.

Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but are moot in view of new grounds of rejection.
	 					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784